DARGAN, J.
There is nothing whatever in the record, to show that the court erred in dismissing the petition. The petitioner had been appointed administrator ad colligendum, but the court could at any time appoint an administrator in ■chief, notwithstanding this grant of letters ad colligendum, An administrator ad colligendum is the mere agent, or officer of the court, to collect and preserve the goods of the deceased, until some one is clothed with authority to administer them; and as such, cannot complain that another is appointed administrator in chief.
If the plaintiff in error was entitled to the administration in law, and if he was entitled to have the letters to Mennice -revoked, it was .necessary for him to show his right by proper evidence to the orphans’ court; and if the facts were .shown, and the court in its judgment had erred, in order to revise that error, the testimony or facts presented to the court below, should have been made part of the record, by bill of exceptions; and then the judgment of the court pronounced on these facts, would have enabled this court to determine, ■whether there was error or not. But merely presenting ape-*838tition to the court, and the recital that on the hearing the petition is dismissed, without showing what evidence was .introduced, is not the ground of any error.
The judgment of the orphans’ court, dismissing the petition is therefore affirmed.